Title: To James Madison from William Willis, 31 July 1802
From: Willis, William
To: Madison, James


					
						Respected Sir
						Barcelona July the 31st. 1802
					
					I arriv’d here on the 23d inst and on the following day wrote to our minister at Madrid a 

Coppy which letter I now enclose to you as it contains something respecting the Clamor that has been 

rais’d in my absence which as I expected has ceas’d and those that have been so active in their Clamor 

begin now to be sensible that their reward will be nothing but shame and disgrace and some of the 

most violent of them have met me with hipocritical apologies for their Conduct.  I also enclose you my 

second letter to our Minister—by which you will also see some of the most agravating parts of the 

treatment I have met with from those who were under the greatest obligations to me.
					In my journey through france I discover’d nothing remarkable.  The people seem in general 

friendly to the United States.
					I am sorry to find our affairs with the tripolins not so favorable as could be wish’d, but I 

have hopes hitherto that but one Vessells has fallen into their hands.  This no doubt the Enclos’d 

letter from Consul Obrien has explaind to you and I hope he may succeed in redeeming the 

Crew as he expected.
					I shall in a Short time I hope be able to bring to a conclusion the case of Capn. Mills of 

the Ship Catherine.  This case has no doubt been transmitted to you by the American Minister Col. 

Humphreys.  The case of this Vessell is Certainly a hard one as the inocence of the Captain has been 

made manifest and the Spanish Government seem sensible of it or otherwise they Certainly would have 

condemnd him.  His detention has been the cause of the ruin of a house in the United States, and 

will in the event be the ruin of the Captain if justice is not done him.  I am Sir With Respectfull 

Esteem Your Hble Servt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
